                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 DUSTY PHELPS and                             )
 MIRANDA EVANS,                               )
 Individually, and on behalf of               )
 themselves and other similarly situated      )
 current and former employees,                )
                                              )
               Plaintiffs,                    )
                                              )
 v.                                           )     No.:   3:20-cv-421-TAV-HBG
                                              )
 SUMIRIKO TENNESSEE, INC.,                    )
                                              )
               Defendant.                     )


                                           ORDER

        This civil matter is before the Court on the Report and Recommendation (“R&R”)

 entered by United States Magistrate Judge H. Bruce Guyton, on March 19, 2021 [Doc. 48].

 In the R&R, Judge Guyton recommends that the Court grant plaintiffs’ Motion for Fair

 Labor Standards Act (“FLSA”) Conditional Certification [Doc. 43] to the extent that it

 requests conditional certification and that the parties’ proposed order [Doc. 47-1] be

 entered. There have been no timely objections to the R&R, and enough time has passed

 since the filing of the R&R to treat any objections as having been waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 72.

        After a careful review of the matter, the Court is in complete agreement with Judge

 Guyton’s recommendations, which the Court adopts and incorporates into its ruling. As

 such, the Court ACCEPTS IN WHOLE the R&R [Doc. 48], and plaintiffs’ Motion for




Case 3:20-cv-00421-TAV-HBG Document 51 Filed 04/15/21 Page 1 of 2 PageID #: 235
 FLSA Conditional Certification [Doc. 43] is GRANTED to the extent that it requests

 conditional certification and that the parties’ proposed order [Doc. 47-1] be entered.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2


Case 3:20-cv-00421-TAV-HBG Document 51 Filed 04/15/21 Page 2 of 2 PageID #: 236
